DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the Steps labeled S1-S4 in Fig. 4 as described in the specification (Pages 16 and 17).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because it recites, “reduce the probability value” instead of “reduce the associated probability value”. Claim 3 is objected to because it recites, “digital map” instead of “digital road map”. Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claims 9 and 10:
-a capture unit configured to capture;
-a positioning unit configured to determine;
-a transmitting/receiving unit configured to transmit;

Pages 10 and 11 of the specification:
-capture unit: a camera, a lidar sensor, a radar sensor or an ultrasonic sensor;
-transmitting/receiving unit: Bluetooth, WLAN (for example WLAN 802.11a/b/g/n/ac or WLAN 802.11p), ZigBee or WiMax or cellular radio systems such as GPRS, UMTS, LTE or 5G;
-positioning unit: GPS, global navigation satellite systems (GNSSs), such as e.g. GPS, Galileo, GLONASS (Russia), Compass (China), IRNSS  (India).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1, 9, 10, 11, and 13 recite:
“recognize objects in the environmental data” and in the preamble recite, “objects present in a digital road map”: it is unclear if the objects recognized in the environmental data are the same as the objects in the digital road map recited in the preamble, or a different set of objects to be recognized [For examination purposes, the recognized objects are interpreted to be different from the objects in the digital road map];
“remove an object from the digital road map”: it is unclear if the object removed from the digital road map belongs to, is among, or is different from the objects originally present in the digital road map as recited in the preamble [for examination purposes, the object recited herein is interpreted to be already within the objects in the digital road map];
“recognize objects in the environmental data” and then “remove object from digital road map if not recognized in environmental data”: these limitations are indefinite because it is unclear how the object is removed from the digital map without being identified/recognized in the digital road map in comparison with the objects recognized in the environmental data; therefore, claims 1, 9, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements., and claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps; see MPEP § 2172.01; the omitted step/element is: recognizing/identifying/matching objects from the digital road map as compared to objects recognized from the environmental data;
Furthermore, claims 9, 10, 11, and 13
“Transmitting/receiving unit to transmit the path and environmental data to a backend system”: this limitation is indefinite because it is unclear if the unit recited herein is supposed to transmit or receive information or if it is supposed to both, transmit and receive information, especially that its function as recited in the claims is restricted to “transmitting” data to the backend system only [For examination purposes, this unit is interpreted as a transceiver capable of transmitting and receiving data];
Claim 10 further recites:
“receive a path and environmental data captured along this path from a vehicle” and then recites, “a capture unit configured to capture environmental data”: it is unclear if the environmental data captured later in the claim is the same as or different from the one recited previously [for examination purposes, the two terms are interpreted to refer to the same entity]; 
“receive a path “ and then recites “a positioning unit configured to determine the position of the vehicle and a path travelled by the vehicle”: these limitations are indefinite because it is unclear if the path determined later in the claim is the same as the path received earlier in the claim or a different one [for examination purposes, the two terms are interpreted to refer to the same entity]; 
Claim 11 further recites:
“Determining a position corresponding to the captured environmental data”: this limitation is indefinite because it is unclear if the determined position is the position of the vehicle itself or the position of environmental data (the term corresponding may imply a position that is obtained in accordance or based on environmental data and a position of the environmental data itself) [for examination purposes, the position is interpreted to be the position of the vehicle];
“the environmental data captured along this path”: there is insufficient antecedent basis for the environmental data that is captured along the path in the claim;
Claim 2
“each object in the digital road map has an associated probability value”: this limitation is indefinite because it is unclear what the associated probability value represents for each object, for example, it is unclear if the associated probability is a probability of being recognized by the environmental data or a probability of being present along the designated path;
“a second object”: this limitation is indefinite because it is unclear if the second object is among the objects present in the digital road map (Recited in the preamble of the independent claim);
“reduce the probability value for a second object if the second object is not recognized in the environmental data”: this limitation is indefinite because it is unclear how this second object is different from the object removed in the independent claim, especially that both are not recognized in the environmental data, i.e. the same criteria applies to both objects (if those are meant to be different objects);
Claim 3 recites,
“remove the second object from the digital road map if the associated probability value undershoots a predefined limit value”: this limitation is indefinite because it is unclear if the probability value compared to the predefined limit value is the reduced probability value recited in claim 2 or the original probability value prior to being reduced;
Claim 4 recites,
“Boundary conditions”: this limitation is indefinite because it is unclear what the boundary conditions are, what they comprise of, and if they are predetermined or obtained;
“recognize the object on the basis of the environmental data”: this limitation is indefinite because nothing in the claim or in the claim from which it depends discloses that the object would be recognized “on the basis” of environmental data; on the other hand, this claim and the claim from which it depends recite that the object would be recognized “in the environmental data”; recognizing the object based on environmental data implies different limits than recognizing the object from within 
Claim 5 depends from claim 4, include all of its limitations, but does not cure its deficiencies, rendering the claim also indefinite under the same rationale;
Claim 5 recites, 
“boundary conditions for the possible recognition of the objects are based on physical parameters of a capture unit used”: this limitation is indefinite because: (a) the term “boundary conditions” originally recited in the claim 4 from which this claim depends, are defined by indefinite terms involving “physical parameters of a capture unit used”, these in turn are indefinite entities introduced in the claim to define the boundary condition and which, thus, do not cure the deficiency in claim 4; (b) “the possible recognition”: there is insufficient antecedent basis for this term in the claim nor in the claims from which it depends; (c) “the objects”: it is unclear if the denoted objects are referring to the objects in the digital map recited in the independent claim or different ones, since claim 4 only refers to recognizing “the object” in the singular form and not in the plural form;
Claim 6 recites, 
“the capture unit”: there is insufficient antecedent basis for the term “Capture unit” in the claim nor in the claims from which it depends (claims 1 and 4); 
“the group consisting of”: there is insufficient antecedent basis for this term in the claim nor in the claims from which it depends;
“direction of travel and orientation of the object”: this limitation is indefinite because it is unclear if it is conveying the direction of travel of vehicle and orientation of the object or conveying both, the [direction of travel and orientation] of the object itself;
“an associated specification of the capture unit”: it is unclear what an associated specification of the capture unit is, where it comes from, and how it is obtained;
Claim 7 recites,
“the group”: there is insufficient antecedent basis for this term in the claim nor in the claims from which it depends, rendering the claim’s scope indefinite;
Claim 8 recites, 
“in the case of an object to be newly included in the digital road map”: this limitation is indefinite because (a) “the case”: there is insufficient antecedent basis for the case of an object to be newly included, in the claim nor in the claim from which it depends; it is unclear where/how and based on what criteria this case is to be determined (b) “an object”: it is unclear if this object is among the objects in the digital map or recognized in the environmental data;
“whether the object was already present in environmental data from other vehicles”: this limitation is indefinite because it is unclear where the environmental data from other vehicles comes from and how it is obtained;
Claims 2-8 depend from claim 1, include all of its limitations but do not cure its deficiencies. Therefore, these claims are rejected under the same rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US2017/0010115A1; “Stein”).
Regarding claim 1, Stein discloses a backend for an object updating system for removing objects present in a digital road map, the backend comprising: a memory storing a set of instructions;  and a processor in communication with the memory;  wherein the digital road map is stored in the memory ; and wherein the set of instructions, when loaded and executed by the processor, cause the processor to (Abstract; Fig. 1): 
receive a path and environmental data captured along this path from a vehicle; recognize objects in the environmental data ([0430]: “The vehicles ( or clients) may generate a curve describing its drive (e.g., through ego motion integration) in an arbitrary coordinate frame”, i.e. path; “The vehicles may detect landmarks and locate them in the same frame”, i.e. environmental data); and remove an object from the digital road map if the object is not recognized in the environmental data ([00430]: “evaluate whether it includes information that should trigger an updated, or creation of new data on the server”; [00431]: “one or more criteria for determining whether new data received from the vehicles should trigger an update to the model or trigger creation of new data. For example, when the new data indicates that a previously recognized landmark at a specific location no longer exists, or is replaced by another landmark, the server may determine that the new data should trigger an update to the model”).  
Regarding claim 9, Stein discloses a vehicle for an object updating system (Abstract; Fig. 1, Fig. 2A), the vehicle comprising: a capture unit configured to capture environmental data of the vehicle (Fig. 1 and Fig. 2A: image acquisition unit 120; [0264]); a positioning unit configured to determine the position of the vehicle and a path travelled by the vehicle (Fig. 1: Position sensor 130; [0264]; [0272]); 
With respect to claims 10, 11, and 13, all limitations have been examined with respect to the limitations/functions/steps in claims 1 and 9. The limitations/functions/steps disclosed in claims 10, 11, and 13 can clearly perform those of claims 1 and 9. Therefore claims 10, 11, and 13 are rejected under the same rationale.
Regarding claim 4, Stein discloses determining, on the basis of boundary conditions, whether it is possible to recognize the object on the basis of the environmental data ([0279]-[280]: Image capture device 122 located in the vicinity of the rearview mirror to provide a line of sight similar to that of the driver of vehicle 200, which may aid in determining what is and is not visible to the driver or in a bumper of vehicle 200 which is suitable for image capture devices having a wide field of view, especially that the bumper image capture device and driver may not always see the same objects; [0290];[0298]).
Regarding claim 5, Stein discloses the boundary conditions for the possible recognition of the objects are based on physical parameters of a capture unit used in the vehicle ([0279]-[280]: Image capture device 122 position/location and field of view, i.e. physical parameters; [0290];[0298]: FOV).
Regarding claim 6, Stein discloses the boundary conditions include at least one condition selected from the group consisting of: a
Regarding claim 7
Regarding claim 8, Stein discloses checking, in the case of an object to be newly included in the digital road map, based at least in part on the path and the environmental data captured along the path, whether the object was already present in environmental data from other vehicles ([00431]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of STESS (US11092444B2; US Patent version of DE102016214027 cited by the applicant)
Regarding claim 2, Stein does not explicitly state each object in the digital road map has an associated probability value; and, the instructions further cause the processor to reduce the probability value for a second object if the second object is not recognized in the environmental data.
On the other hand, STESS teaches each object in the digital road map has an associated probability value; and, the instructions further cause the processor to reduce the probability value for a 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Stein reference and include features from the STESS reference such that each object has a probability value and that probability changes based on comparing the data from different landmark observations which are assigned to the same landmark. Doing so allows a particularly easy and reliable identification and deletion of misidentifications, as disclosed by STESS (Col. 8, Lines 26-28).
Regarding claim 3, Stein does not explicitly state removing the second object from the digital map if the associated probability value undershoots a predefined limit value.
On the other hand, STESS teaches removing the second object from the digital map if the associated probability value undershoots a predefined limit value (Col. 8, Lines 1-13 and Lines 19-28).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Stein reference and include features from the STESS reference such that each object an object is removed from the digital map if the associated probability value undershoots a predefined limit value Doing so allows a particularly easy and reliable identification and deletion of misidentifications, as disclosed by STESS (Col. 8, Lines 26-28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levinson (US20170316333) discloses systems, methods and apparatus may be configured to implement automatic semantic classification of a detected object(s) disposed in a region of an environment external to an autonomous vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669